Citation Nr: 1036954	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
inclusive of posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision dated in October 
2004 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the Veteran's claim 
for service connection for PTSD.  In February 2009, the Board 
returned the case for additional development, and the case was 
subsequently returned to the Board for further appellate review.  

The appellate issue is herein expanded to include any and all 
psychiatric disorders, inclusive of PTSD and other entities 
shown, including depression.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (although the appellant's claim identifies PTSD 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or the Secretary obtains in support of the claim).



REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
the Board is of the opinion that the evidence demonstrates a need 
for an additional VA examination.  

The Veteran seeks service connection for PTSD.  He has reported 
that a service member from his unit was killed in Vietnam between 
April and June 1970.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) has verified that a service member from 
the Veteran's unit was killed in Vietnam in May 1970.

In a July 2004 VA outpatient treatment record, a VA clinician 
provided diagnoses of mild chronic PTSD and depression, not 
otherwise specified (NOS).  The Veteran underwent a VA 
psychiatric examination in July 2009.  A VA examiner determined 
that despite the July 2004 diagnosis of PTSD, upon current in-
depth clinical testing the Veteran did not meet the DSM-IV 
criteria for a clinical diagnosis of PTSD.  

The Board observes that there appears to be some uncertainty in 
the VA examination report, as the examiner stated that the 
Veteran's current condition was unclear and indicated that the 
DSM-IV diagnostic impression of 'no diagnosis' was only 
provisional.  The examiner also stated that he could not resolve 
the issue without resort to mere speculation, although he did 
indicate why this was so.  The Board notes further that the VA 
examiner also failed to address whether or not the Veteran 
carries a clinical diagnosis of depression that is related to his 
period of active service.  

In light of the holding in Clemons, and inasmuch as the RO has 
not developed or adjudicated the question of service connection 
for a psychiatric disorder other than PTSD, a remand is necessary 
in order to permit the RO to undertake initial development 
related thereto and to allow for an appropriate medical opinion 
to be obtained.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:


1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with the expanded issue of the 
Veteran's entitlement to service connection 
for a psychiatric disorder, inclusive of 
PTSD and depression.  

2.  Thereafter, afford the Veteran a 
psychiatric examination by a psychiatrist 
in order to ascertain the nature and 
etiology of any psychiatric disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to the following:  

(a) Does the Veteran meet the 
diagnostic criteria set out in 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th ed. 1994) for a 
diagnosis of PTSD?  What other 
acquired psychiatric disorder, if 
any, is now present?

(b) Is it at least as likely as 
not (50 percent or more 
likelihood) that any psychiatric 
disorder that is now present, to 
include PTSD and depression, 
began during service or is 
causally linked to any incident 
of active duty?

The examiner is further advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  'More likely' and 
'as likely' support the contended causal 
relationship; 'less likely' weighs against 
the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

3.  Then, adjudicate the expanded issue of 
the Veteran's entitlement to service 
connection for a psychiatric disorder, 
inclusive of PTSD and depression.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
